Case 7:21-cr-00171-CS Document 39 Filed 03/11/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wane ene ee ne ee ee eee eee eneen X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEOOR
TELE CONFERENCE
-against-
“CR- ( )()
Al 191 (cs)
Clifford Jackson
Defendant(s).
Defendant __ Clifford Jackson hereby voluntarily consents to

 

participate in the following proceedingvia___ videoconferencing or_X_ teleconferencing:
Initial Appearance Before a Judicial Officer

x Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

(Mr. Jackson authorized Benjamin Gold to affix his

electronic signature to this form during a phone call

on March 9, 2021) “ad “
Chiffora Jacksow ‘em &
Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Clifford Jackson Benjamin Gold
Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telephone conferencing technology.

Al (ebress Krum —

Dat (aSSeteniee/ U.S. Magistrate Judge

 
